            Case 1:19-cv-02647-BCM Document 96 Filed 06/22/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ROGELIO VILLA CLEMENTE, et al.,
                                                                                         06/22/2020
                 Plaintiffs,

         -against-                                     19-CV-2647 (BCM)

 MIDTOWN EAST NY LLC, et al.,                          TRIAL SCHEDULING ORDER

                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the June 18, 2020 trial scheduling conference,

it hereby ORDERED:

       1.       Limine Motion Granted. Plaintiffs' unopposed motion in limine (Dkt. No. 91) to

preclude defendants from "eliciting or offering at trial any evidence, testimony, or information that

touches upon, goes to, or otherwise involves: (1) Plaintiffs’ immigration status or (2) Plaintiffs’

payment or non-payment of taxes at any point during their employment for Defendants or

otherwise," is GRANTED.

       2.       Discovery Motion Denied. Defendants' request to reopen discovery, made in the

parties' joint status letter dated June 3, 2020 (Dkt. No. 93), is DENIED.

       3.       Additional Limine Motions. Any additional motions in limine, by any party, shall

be filed no later than June 26, 2020, and may be made by letter-motion. Opposition letters shall

be filed no later than July 6, 2020. Reply letters, if any, shall be filed no later than July 10, 2020.

       4.       Dismissal of Stayed Claims. The parties shall file their stipulation of dismissal

(without prejudice) as to the claims asserted by plaintiff Osvaldo Villa Clemente, which are

currently stayed in favor of arbitration (see Dkt. No. 60), no later than June 26, 2020.

       5.       Joint Pretrial Order. No later than August 24, 2020, the parties shall file their

proposed Joint Pretrial Order (JPTO), in accordance with Moses Indiv. Prac. § 4(b), and shall
             Case 1:19-cv-02647-BCM Document 96 Filed 06/22/20 Page 2 of 4


email a courtesy copy, in Word format, to Moses_NYSDChambers@nysd.uscourts.gov. The

parties are reminded that preparation of the JPTO requires close cooperation between counsel, who

must exchange information and drafts well in advance of the due date in order to complete their

work by that date. The parties are encouraged to stipulate to the relevant facts to the extent possible,

including but not limited to the authenticity and/or admissibility of proposed exhibits. It is the

plaintiffs’ responsibility to coordinate with defendants’ counsel, to file the JPTO on ECF, and to

advise the Court promptly of any difficulties encountered in the preparation process.

        6.       Remote Trial Protocol. In addition to the information required by Moses Indiv.

Prac. § 4(b)(i-x), the proposed JPTO shall include a proposed protocol for presenting some or all

of the testimony and argument at trial via remote means, including (i) which attorneys will be

present in the courtroom (public health conditions permitting) and which will appear remotely; (ii)

which witnesses will testify in the courtroom (public health conditions permitting) and which will

testify remotely; (iii) how exhibits will be provided to witnesses and offered into evidence if some

or all of the relevant personnel are not physically in the courtroom; and (iv) to the extent all or part

of the trial is conducted remotely, whether the parties wish to rely on the Court's teleconferencing

facilities (Skype for Business, which can be accessed over the internet by counsel and witnesses

without a license) or wish to make other arrangements at their own expense. It is the Court's hope

and intention (public health conditions permitting) to be physically in the courtroom for trial. The

parties shall meet and confer regarding these issues prior to filing the proposed JPTO. The parties

are reminded that any teleconferencing arrangements used at trial must accommodate the needs of

the court reporter and any interpreter(s) required by the witnesses. It is the parties' responsibility

to engage the interpreter(s).

        7.       Pretrial Memoranda. If the parties believe it would be useful, they may file pretrial

memoranda, limited to 25 pages, together with the JPTO. See Moses Indiv. Prac. § 4(c)(ii).


                                                   2
             Case 1:19-cv-02647-BCM Document 96 Filed 06/22/20 Page 3 of 4


        8.       Direct Testimony by Affidavit. No later than September 8, 2020, the parties shall

submit to the Court by email and serve on opposing counsel (but not file on ECF) signed affidavits

or declarations constituting the direct testimony of each trial witness to be called by that party,

except for an adverse party, a person whose attendance must be compelled by subpoena, or a

person from whom the Court has agreed to hear direct testimony live at the trial. The original

signed affidavits shall be marked as trial exhibits. No later than September 10, 2020, at the final

pretrial conference (see below) each party shall advise opposing counsel of the identity of the

witnesses it intends to cross-examine at the trial. If no party intends to cross-examine a witness at

trial, that witness need not appear.

        9.       Final Pretrial Conference. The parties shall appear for a final pretrial conference on

September 10, 2020 at 10:00 a.m. The Court will advise the parties at a later date whether the

final pretrial conference will be conducted in person or remotely. Each party’s principal trial

counsel must attend, must be prepared to discuss any remaining pretrial matters, and must be fully

informed as to the availability of that party’s witnesses during the week of September 14, 2020,

including any potential scheduling difficulties.

        10.      Trial Exhibits and Testimony Notebooks. No later than September 11, 2020, the

parties shall deliver to the Court two copies of a tabbed binder (or binders) containing courtesy

copies of (a) the direct testimony affidavits; and (b) the parties' remaining anticipated trial exhibits,

indexed and pre-marked.




                                                   3
         Case 1:19-cv-02647-BCM Document 96 Filed 06/22/20 Page 4 of 4


       11.     Trial. Trial shall commence on September 14, 2020, at 9:30 a.m., in the Daniel

Patrick Moynihan United States Courthouse. The precise location and means by which trial shall

be conducted will be determined at the final pretrial conference.

Dated: New York, New York
       June 22, 2020

                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                4
